BRETT, P. J.
The defendant Preston Wilburn Williams was charged in the county court of Pittsburg county, Oklahoma, with the offense of driving his Chevrolet pickup, Oklahoma license No. 471237, upon and along U. S. Highway No. 69, within the city limits of North MeAlester in said county, while under the influence of intoxicating liquor. He was tried for said offense on the 15th day of November 1949 by a jury, convicted and his punishment set at a fine of $100 and all costs in the case and judgment and sentence thereafter pronounced accordingly, from which judgment and sentence this appeal has been perfected.
Petition in error with case-made attached was filed in this court on February 28, 1950. The matter was set on February 15, 1951 for oral argument on February 28, 1951 at which time no briefs had been filed and no one appeared for the defehdant and said cause was accordingly submitted on the. record. No briefs have been filed subsequent to the submission of the said case. Under Rule 9 of this court, it is provided:
“When no counsel appears and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears will affirm the judgment.”
We have carefully examined the record in this case, and do not find any error which would prejudice the defendant in his substantial rights. The information is sufficient to state a cause of action, the instructions are substantially correct, and the judgment and sentence is within the authority of the court to pronounce. Moreover, the verdict is sustained by ample evidence. Therefore, finding no prejudicial error in the record, the judgment of the district court of Pittsburg county, is accordingly affirmed.
JONES and POWELL, JJ., concur.